         Case 2:18-cv-01011-DSC Document 49 Filed 02/20/20 Page 1 of 12


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


WESTERN STAR HOSPITAL                        )
AUTHORITY INC., t/d/b/a                      )
METRO HEALTH EMS,                            )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )       2:18cv1011
                                             )       Electronic Filing
UNITED STATES DEPARTMENT OF                  )
VETERANS AFFAIRS,                            )
                                             )
               Defendant.                    )


                                    MEMORANDUM OPINION

February 20, 2020

I.     INTRODUCTION

       Plaintiff, Western Star Hospital Authority, Inc., t/d/b/a Metro Health EMS (“Metro” or

“Plaintiff”) initiated this action against Defendant, United States Department of Veteran Affairs

(the “VA” or “Defendant”) under the Freedom of Information Act, 5 U.S.C. §552 (“FOIA”),

asking this Court to order the VA to abide by its obligation under FOIA and produce unredacted

copies of documents requested by Metro. The VA has filed a Motion for Summary Judgment,

Metro has responded, and the matter is now before the Court.



II.    STATEMENT OF THE CASE

       Metro is an emergency transportation company which provides basic life support and

advanced life support ambulatory services to the greater Pittsburgh area. Plaintiff’s Concise
        Case 2:18-cv-01011-DSC Document 49 Filed 02/20/20 Page 2 of 12


Statement of Additional Fact (“Pl. CSAF”)1 ¶ 21. B. Lamont Doyle (“Doyle”), an African

American, is the Chief Operating Officer of Metro. Pl. CSAF ¶ 22.

       The VA is a federal cabinet-level agency that provides healthcare and related services to

military veterans at Veteran Administration medical centers and other outpatient medical

treatment centers. Pl. CSAF ¶ 23. Among the medical centers utilized by the VA is the

University of Pittsburgh Medical Center (“UPMC”). Pl. CSAF ¶ 24. Medevac Ambulance

Company (“MAC”) is an ambulance company hired by UPMC to perform services as

staff/paramedics at Veterans’ Hospitals in the Pittsburgh and surrounding areas. Pl. CSAF ¶ 25.

       The Emergency Medical Services Division of the PA Department of Health is known as

Emergency Medical Services West (“EMSW”), whose duties include, but are not limited to

“carry[ing] out, to the extent feasible, the Statewide and regional EMS system plans” and

ensuring that EMS providers meet the “licensure, certification, registration and continuing

education requirements established under [Pennsylvania law].” Pl. CSAF ¶ 27. EMSW is

governed by its Board of Directors. Id. During the times relevant to this action, Metro alleges




1
     The VA has complied with this Court’s Local Rule 56(B) by filing its Concise Statement of
Material Facts. Metro has complied with Local Rule 56(C) by filing a responsive concise
statement of material facts that “responds to each numbered paragraph in the [VA’s] Concise
Statement of Material Facts…[that admits or denies] whether each fact contained in the [VA’s]
Concise Statement of Material Facts is undisputed and/or material….” LCvR. 56(C)(1)(a). With
regard to the Paragraphs which Metro has denied, however, Metro has failed to reference the
appropriate part of the record which substantiates its denial. LCvR. 56(C)(1)(b). Therefore, such
Paragraphs, which are not “specifically denied or otherwise controverted” are “deemed
admitted” pursuant to Local Rule 56 (E) if the Court finds such statements material. Similarly,
the VA failed to “specifically” deny “or otherwise controvert” Metro’s Concise Statement of
Additional Fact and will “deemed admitted” pursuant to Local Rule 56 (E) if the Court finds
such statements material.


                                                2
        Case 2:18-cv-01011-DSC Document 49 Filed 02/20/20 Page 3 of 12


that the Board of Directors of EMSW consisted, in part, of individuals who were employed by

UPMC and/or MAC. Pl. CSAF ¶ 28.

       In December 2016, the VA awarded a contract to Metro to provide ambulance services to

Veterans Hospitals in Pittsburgh, PA (the “Contract”). Pl. CSAF ¶ 29. Metro contends that prior

to the award of the Contract, it experienced unreasonable and unnecessary delays in the bidding

process occasioned by officials, employees and/or representatives of EMSW because of racial

bias. Pl. CSAF ¶ 30. Subsequent to the award of the Contract, Metro contends it experienced

unreasonable, unnecessary and unprecedented delays in the licensure and/or inspection of its

vehicles and/or equipment, again occasioned by the officials, employees and/or representatives

of EMSW, UPMC and/or the VA and were based upon racial bias. Pl. CSAF ¶¶ 31 & 32.

       Metro further alleges that it was the victim of racial bias by the officials, employees

and/or representatives of UPMC and/or the VA in the following ways:

       1.     During performance of the Contract, officials, employees and/or
       representatives of MAC, in their capacity as the staffing agent for the VA, sent
       multiple email messages to UPMC and/or MAC employees directing them to
       impose unprecedented and heightened checks and/or requirements on Metro when
       Metro presented to transport patients;

       2.     Officials, employees and/or representatives of MAC instructed their
       employees to: (a) delay calling Metro for transportation services; (b) alter Metro’s
       logged response times and; (c) upgrade the call levels, in order to ensure that
       Metro did not respond to calls timely and/or did not present at the hospital with
       the proper equipment;

       3.       Officials, employees and/or representatives of MAC employed other
       tactics designed to ensure that Plaintiff did not receive calls timely and/or would
       fail to respond to calls in a timely fashion; and

       4.     Officials, employees and/or representatives of MAC conducted multiple
       unprecedented, random and unannounced inspections of Metro’s vehicles at
       various locations in the Pittsburgh, PA area.

See Pl. CSAF ¶¶ 35, 36 & 37.


                                                 3
         Case 2:18-cv-01011-DSC Document 49 Filed 02/20/20 Page 4 of 12


       Based upon such conduct, Metro lodged a complaint with the VA. Pl. CSAF ¶ 39. In

response, the VA instituted an investigation and delegated such investigation to a Department of

the VA Administrative Investigation Board (the “AIB”). Pl. CSAF ¶ 39.

       On October 2, 2017, Phinorice J. Bolden of Fineman, Krekstein & Harris, P.C.

(“Bolden”) sent a FOIA request (the “Request”) via email to the VA Office of the Inspector

General (the “OIG”) requesting copies of all documents and information gathered by the AIB as

a part of its investigation into Metro’s claim. Pl. CSAF ¶ 40; Defendant’s Concise Statement of

Material Facts (“Def. CSMF”) ¶ 1. The OIG received the Request on October 5, 2017. Def.

CSMF ¶ 2. The OIG sent a response to Bolden, to which it attached two (2) pages of records

responsive to the Request that were in the OIG’s custody. Def. CSMF ¶ 3. The OIG’s response

also explained that records related to administrative investigations are not maintained by the

OIG, and because the Request referred to records related to an administrative investigation, the

OIG had transferred the Request to the VA Central Office of Privacy and Records Management

(the “VACO”). Id.

       In a letter dated December 7, 2017, the VACO service advised Bolden that records

regarding administrative investigations were maintained at the VISN 4 VA’s Stars and Stripes

Health Care Network and the VISN 10 Cincinnati VA Medical Center. Def. CSMF ¶ 4. On or

about December 26, 2017, Jeffrey Adamson (“Adamson”), Government Information Specialist

for the VA, assumed responsibility as the VISN 4 FOIA officer, and therefore, became

responsible for Bolden’s FOIA request. Def. CSMF ¶ 5.

       Adamson began his search for responsive records by reaching out to the Regional VA

contracting officials and requesting such officials conduct a search for all responsive records and

advise him if there were any other departments or staff that needed to be contacted to comply

with the request. Def. CSMF ¶ 7. On January 3, 2018, Adamson received a response from a
                                              4
         Case 2:18-cv-01011-DSC Document 49 Filed 02/20/20 Page 5 of 12


contracting official advising that the VA Pittsburgh Healthcare System had convened an AIB to

conduct an investigation regarding issues related to a contract between Metro and the VA. Def.

CSMF ¶ 8. Adamson then sent a request to the Supervisor of the VA Pittsburgh healthcare

facility Quality and Patient Safety (“Q&PS”) office and asked that the office provide him with a

copy of all documents related to the pertinent AIB investigation. Def. CSMF ¶ 9.

       On January 30, 2018, Adamson received 1385 pages of records from the Q&PS office

that he deemed responsive to the Request. Def. CSMF ¶ 10. No further document search was

conducted. Id. Over the next few months, Adamson reviewed the responsive records and applied

redactions where he determined that information must be withheld or redacted under FOIA

exemptions. Def. CSMF ¶ 12. On April 18, 2018, Adamson sent his initial agency decision letter

along with the copy of the 1385 pages of responsive records on a CD to Bolden advising that

information was withheld/redacted under FOIA exemptions. Def. CSMF ¶ 17. The redactions

were made pursuant to subsections (b)(5) and (b)(6) of the FOIA. Def. CSMF ¶¶ 14 & 15; Pl.

CSAF ¶ 43.

       Metro contends that nearly every one of the 1385 pages produced reflects wholesale

redactions, and in some instances, the content of multiple consecutive pages had been redacted

completely. Pl. CSAF ¶¶ 43 & 44. The VA’s FOIA response includes transcripts of interviews

with individuals whose testimony was redacted in their entirety. Pl. CSAF ¶ 46. Further, the VA

produced large block redactions of nearly every single email message included in their response.

Id. Metro contends that the magnitude of the redactions provides no meaningful information

about any facts disclosed during the investigation as they relate to Metro’s claims of racial

discrimination. Pl. CSAF ¶ 47. Moreover, Metro contends that such wholesale redactions inhibit

Metro’s, and/or its counsel’s, ability to determine whether the information withheld falls within

any of the applicable exemptions. Pl. CSAF ¶ 48.
                                              5
         Case 2:18-cv-01011-DSC Document 49 Filed 02/20/20 Page 6 of 12




III.   LEGAL STANDARD FOR SUMMARY JUDGMENT

       Pursuant to Rule 56(c) of the Federal Rules of Civil Procedure, summary judgment shall

be granted when there are no genuine issues of material fact in dispute and the movant is entitled

to judgment as a matter of law. To support denial of summary judgment, an issue of fact in

dispute must be both genuine and material, i.e., one upon which a reasonable fact finder could

base a verdict for the non-moving party and one which is essential to establishing the claim.

Anderson v. Liberty Lobby, 477 U.S. 242, 248 (1986). When considering a motion for summary

judgment, the court is not permitted to weigh the evidence or to make credibility determinations

but is limited to deciding whether there are any disputed issues and, if there are, whether they are

both genuine and material. Id. The court’s consideration of the facts must be in the light most

favorable to the party opposing summary judgment and all reasonable inferences from the facts

must be drawn in favor of that party as well. Whiteland Woods, L.P. v. Township of West

Whiteland, 193 F.3d 177, 180 (3d Cir. 1999), Tigg Corp. v. Dow Corning Corp., 822 F.2d 358,

361 (3d Cir. 1987).

       When the moving party has carried its burden under Rule 56(c), its opponent must do

more than simply show that there is some metaphysical doubt as to the material facts. See

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In the language of

the Rule, the nonmoving party must come forward with “specific facts showing that there is a

genuine issue for trial.” FED. R. CIV. P 56(e). Further, the nonmoving party cannot rely on

unsupported assertions, conclusory allegations, or mere suspicions in attempting to survive a

summary judgment motion. Williams v. Borough of W. Chester, 891 F.2d 458, 460 (3d Cir.1989)

(citing Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)). The non-moving party must respond

by pointing to sufficient cognizable evidence to create material issues of fact concerning every
                                                 6
           Case 2:18-cv-01011-DSC Document 49 Filed 02/20/20 Page 7 of 12


element as to which the non-moving party will bear the burden of proof at trial. Simpson v. Kay

Jewelers, Div. Of Sterling, Inc., 142 F. 3d 639, 643 n. 3 (3d Cir. 1998), quoting Fuentes v.

Perskie, 32 F.3d 759, 762 n.1 (3d Cir. 1994).).

       In the instant FOIA action, Metro contends that the VA failed to abide by its obligation

under FOIA and produce unredacted copies of the documents requested. The VA, therefore,

bears the burden of showing that a FOIA exemption justifies the redaction of information

appearing in the requested documents. Davin v. United States DOJ, 60 F.3d at 1049. The Third

Circuit has articulated the standard for summary judgment in the context of FOIA claims as

follows:

       [A]n agency is entitled to summary judgment if its affidavits describe the
       withheld information and the justification for withholding with reasonable
       specificity, demonstrating a logical connection between the information and the
       claimed exemption, and are not controverted by either contrary evidence in the
       record nor by evidence of agency bad faith.

American Friends Service Committee v. Department of Defense, 831 F.2d 441, 444 (3d Cir.

1987) (citations and internal quotation marks omitted).



IV.    DISCUSSION

       The FOIA was enacted by Congress “to facilitate public access to Government

documents.” United States Dep't of State v. Ray, 502 U.S. 164, 173 (1991). As such, FOIA

“requires the government and its agencies to disclose information to the public upon request.”

Cozen O'Connor v. United States Dep't of Treasury, 570 F. Supp. 2d 749, 764 (E.D. Pa. 2008)

(citing 5 U.S.C.A. § 552(a)(3)(A)(2007)). Congress, however, created nine exemptions for when

government information need not be disclosed. See 5 U.S.C.A. § 552(b)(1)-(9). FOIA “creates a

strong presumption in favor of disclosure.” Davin v. United States Dep’t of Justice, 60 F.3d

1043, 1049 (3d Cir. 1995). When requested information is withheld, the district court must
                                              7
         Case 2:18-cv-01011-DSC Document 49 Filed 02/20/20 Page 8 of 12


conduct a de novo review of the record . . . and the agency resisting disclosure bears the burden

of persuasion in defending its action.” Milton v. United States Dep’t of Justice, 783 F. Supp. 2d

55, 57 (D. D.C. 2011) (citing 5 U.S.C.A. § 552(a)(4)(B)).

       To properly invoke a FOIA disclosure exemption, “the agency must provide reasonably

specific information that explains how the exemption applies.” Cozen O'Connor v. United States

Dep't of Treasury, 570 F. Supp. 2d at 765 (citing Am. Friends Serv. Comm. V. Dep’t of Defense,

831 F.2d 441, 444 (3d Cir. 1987); Military Audit Project v. Casey, 656 F.2d 724, 738, 211 U.S.

App. D.C. 135 (D.C. Cir. 1981)). An agency fulfills this duty when it “provide[s] ‘a relatively

detailed justification, specifically identifying the reasons why a particular exemption is relevant

and correlating those claims with the particular part of a withheld document to which they

apply.’” Davin v. United States Dep’t of Justice, 60 F.3d at 1050 (quoting McDonnell v. United

States, 4 F.3d 1227, 1241 (3d Cir. 1993)). “[A]n agency cannot justify withholding an entire

document simply by showing that it contains some exempt material.” Abdelfattah v. U.S. Dep't of

Homeland Sec., 488 F.3d 178, 186 (3d Cir. 2007). Therefore, if an exemption is claimed only to

part of the requested record, the agency is obligated to produce any reasonably segregable

portion of the document. See id. at 1049 (citing 5 U.S.C.A. § 552(b)).

       The VA contends that each redaction is justified by FOIA exemptions listed in 5 U.S.C.

§§ 552 (b)(5) and (b)(6). Pursuant to Subsection (b)(5), the following information is exempted

from disclosure:

       inter-agency or intra-agency memorandums or letters that would not be available
       by law to a party other than an agency in litigation with the agency, provided that
       the deliberative process privilege shall not apply to records created 25 years or
       more before the date on which the records were requested.




                                                 8
         Case 2:18-cv-01011-DSC Document 49 Filed 02/20/20 Page 9 of 12


5 U.S.C § 552(b)(5). FOIA also exempts the following information from disclosure under

Subsection (b)(6): “personnel and medical files and similar files the disclosure of which would

constitute a clearly unwarranted invasion of personal privacy”.

       In support of its use of such exemptions the VA has submitted the affidavit of Jeffrey

Adamson (“Adamson”), Government Information Specialist for the VA, and a Vaughn index. A

Vaughn index2 “is a detailed affidavit correlating the withheld documents with the claimed

exemptions. To pass muster, a Vaughn index must consist of one comprehensive document,

adequately describe each withheld document or redaction, state the exemption claimed, and

explain why each exemption applies.” Cozen O'Connor v. United States Dep’t of Treasury, 570

F. Supp. 2d at 765 (citing Afshar v. Dep’t of State, 702 F.2d 1125, 1144-1145 (D.C. Cir. 1983)).

According to the Third Circuit, while there is no set form for a Vaughn index, “the hallmark test

is ‘that the requester and the trial judge be able to derive from the index a clear explanation of

why each document or portion of a document withheld is putatively exempt from disclosure.’”

Davin v. United States DOJ, 60 F.3d at 1050 (citing Hinton v. Dep’t of Justice, 844 F.2d 126,

129 (3d Cir. 1988)). Thus, an agency cannot satisfy its burden by merely citing categorical codes

and providing a general description of what the codes signify. Id. at 1051. Instead, “an agency

using justification codes must also include specific factual information concerning the

documents withheld and correlate the claimed exemptions to the withheld documents.” Id.

       What the VA failed to submit however is a set of the documents it contends are subject to

the exemptions and copies of the redacted versions of such documents. Because the VA has



2
     This device is derived from Vaughn v. Rosen, 157 U.S. App. D.C. 340, 484 F.2d 820, 827
(D.C. Cir. 1973). The Vaughn Court held that the specificity requirement may be satisfied by a
system of itemizing and indexing that correlates the government's statements in support of
nondisclosure with the actual documents. Id.
                                                  9
        Case 2:18-cv-01011-DSC Document 49 Filed 02/20/20 Page 10 of 12


made broad blanket3 redactions under exemptions (b)(5) and (b)(6), this Court is unable to

determine whether the VA’s redactions are indeed exempt without an examination of the

documents. The Court is simply unable to find in favor of the VA at this time without review of

the documents at issue.



V.     CONCLUSION

       Based on the foregoing, the VA’s motion for summary judgment will be denied. The

Court, however, will order that the VA submit copies of the documents at issue together with the

redacted versions of such documents for an in camera review, and the Court will entertain a

Motion for Reconsideration of the Motion for Summary Judgment filed contemporaneously with

the requested documents. An appropriate Order follows.




3
     Metro contends that the AIB interviewed thirteen (13) individuals and produced the
transcripts of the interviews, but the VA redacted every single witness’ response to every single
question asked.
                                                10
        Case 2:18-cv-01011-DSC Document 49 Filed 02/20/20 Page 11 of 12


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


WESTERN STAR HOSPITAL                        )
AUTHORITY INC., t/d/b/a                      )
METRO HEALTH EMS,                            )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )        2:18cv1011
                                             )        Electronic Filing
UNITED STATES DEPARTMENT OF                  )
VETERANS AFFAIRS,                            )
                                             )
               Defendant.                    )


                                       ORDER OF COURT

       AND NOW, this 20th day of February, 2020, upon consideration of the Motion for

Summary Judgment (Document No. 42) filed on behalf of the United States Department of

Veterans Affairs, the Response thereto and the briefs in support thereof, and pursuant to the

Memorandum Opinion filed herewith,

       IT IS HEREBY ORDERED that Defendant’s Motion for Summary Judgment is

DENIED without prejudice.

       IT IS FURTHER ORDERED that the Defendant submit to this Court, on or before March

23, 2020, copies of the documents at issue together with the redacted versions of such documents

for an in camera review. The Defendant shall file a Motion for Reconsideration of the Motion

for Summary Judgment contemporaneously with the documents requested by this Court. No

briefs need be filed with the Motion for Reconsideration as all briefs previously submitted in




                                                 11
       Case 2:18-cv-01011-DSC Document 49 Filed 02/20/20 Page 12 of 12


support of, and in opposition to, the Defendant’s Motion for Summary Judgment will suffice.


                                           s/ DAVID STEWART CERCONE
                                           David Stewart Cercone
                                           Senior United States District Judge

cc:   Richard J. Perr, Esquire
      Laura A. Seider, Esquire
      Phinorice J. Boldin, Esquire
      Karen Gal-Or, Esquire

      (Via CM/ECF Electronic Mail)




                                             12
